BRITT, J.
G.S. 148-45 (a) provides that any prisoner serving a sentence imposed pursuant to conviction of a felony who escapes from the State’s prison system shall, for the first offense, be guilty of a felony and upon conviction shall be imprisoned not less than six months nor more than two years. The sentence of nine months imposed in this case is within the statutory limits and cannot be considered cruel and unusual punishment. State v. Caldwell, 269 N.C. 521, 153 S.E. 2d 34.
Defendant contends that the trial judge considered defendant’s past record in passing judgment on him and that this was improper. The contention is without merit. In State v. Cooper, 238 N.C. 241, 77 S.E. 2d 695, Ervin, J., speaking for the court, it is said: “In making a determination of this nature after a plea of guilty or nolo contendere, a court is not confined to evidence relating to the offense charged. It may look anywhere, within reasonable limits, for other facts calculated to enable it to act wisely in fixing punishment. Hence, it may inquire into such matters as the age, the character, the education, the environment, the habits, the mentality, the propensities, and the record of the person about to be sentenced. * * *”
We have carefully reviewed the record and briefs in this case and find
No error.
Brock and Parker, JJ., concur.